DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 02/08/2022, with respect to the 35 USC 112(a) rejection and claim objection have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claims 1-11 and the objection to claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, Applicant's arguments submitted on 02/08/2022 were considered and found persuasive.  While the phrase “[each service] dedicated to [an item of equipment]” is not explicitly stated in the specification, a 1-to-1 relationship would be implicitly understood by one of ordinary skill in the art in view of the specification (specifically to Fig. 27) and the claim (specifically the limitation “each item of equipment being accessed by way of an adapter” and that the “adapters are deployed in the leaktight container of their respective service”, which inherently results in a 1-to-1 correlation where the only entity that can access data of any given item of equipment is the owner of the service that connects, via its adapter, to that item of equipment).  A definition of the term “pertains” is “belongs to something as a part, appendage, or accessory”, which further yet supports Applicant’s argued 1-to-1 relationship between an item of equipment and its service.  While Maksumov discloses allowing the first service to access the first item of equipment and the second service to access the second item of equipment, Maksumov does not limit, for example, a first service to access a first item of equipment only and a second service to access a second item of equipment only (i.e., the first service may access the second item of equipment and the second service may access the first item of equipment).  As argued by Applicant, Maksumov discloses generic services aimed to be applied to several devices.  Further, Visvanathan discloses that a user's bundle may be deployed to a particular container, which is not the same as a single or particular piece of equipment.  For these reasons, claims 1-11 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2003/0182233 (Mocek et al.) – Managing access to service entities (e.g., devices and resources) based on priority. 
U.S. Patent Application Publication No. 2009/0031402 (Jung et al.) – Managing an access privilege of an application in an OSGi environment via the use of privileged code that is mapped to resources. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452